Citation Nr: 1401542	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for thyroid cancer. 

2.  Entitlement to service connection for thyroid cancer, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151. 

3.  Entitlement to service connection for lung cancer, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

4.  Entitlement to service connection for bilateral cataracts. 



REPRESENTATION

Appellant represented by:	Ms. Rebecca Patrick, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active duty in the United States Army from July 1968 to June 1970.  The Veteran died in July 2009.  This is a certified substitution case and the appellant, the Veteran's surviving spouse, has been approved for substitution.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (RO).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  Indeed, during the pendency of his appeal, the Veteran asserted that his lung and thyroid cancer is as a result of VA's negligence in failure to diagnosis and treatment.  In Robinson v. Mansfield, 21 Vet. App. 545 (2007) the United States Court of Appeals for Veterans Claims (Court) cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the Board will address the issue of service connection for thyroid cancer and lung cancer on both a direct basis and under 38 U.S.C.A. § 1151.

On his October 2006 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a hearing held at the RO.  The Veteran has since died.  In his place, the appellant was scheduled for a videoconference hearing with a member of the Board in November 2013, however, she failed to report and she has not since requested that the hearing be rescheduled.  The hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

The issues of entitlement to service connection for thyroid cancer and lung cancer, to include compensation under 38 U.S.C.A. § 1151, as well as claim for service connection for cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in July 2009.

2.  The appellant is the Veteran's surviving spouse, and she filed a request for substitution within one year of his death. 

3.  In an August 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for thyroid cancer, because the evidence of record failed to demonstrate that the Veteran was exposed to ionizing radiation in service or that his thyroid cancer was related to his period of service.  The Veteran was notified of this decision, but he did not appeal that decision. 

4.  The additional evidence associated with the claims folder subsequent to the RO's August 2001 rating decision relates to an unestablished fact (lay evidence of exposure to ionizing radiation) that is necessary to substantiate the claim for thyroid cancer, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision which denied the Veteran's service connection claim for thyroid cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the 2001 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for thyroid cancer.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Substitution

When a claimant dies while a claim is pending, an eligible person may be substituted.  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the RO from which the claim originated.  38 U.S.C.A. § 5121A.

In this case, the Veteran died in July 2009 and the appellant filed a claim for substitution in November 2009.  In an April 2011 administrative decision, the RO determined that the appellant was eligible to seek substitution regarding his pending claim.  The Board finds that the appellant met the requirements for substitution.  38 U.S.C.A. § 5121A.


2.  VA's Duty to Notify and Assist 

Preliminarily, the Board notes that the claim described below on appeal is being reopened.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

3.  Petition to Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for thyroid cancer.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for thyroid cancer has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The United States Court of Appeals for Veterans Claims has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO originally denied the Veteran's claim for service connection for thyroid cancer in an August 2001 rating decision, because the record failed to demonstrate that the Veteran was exposed to ionizing radiation in service or that his thyroid cancer was related to his period of service.  The Veteran was notified of the RO's denial later that month.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.   

At the time of the August 2001 rating decision, the evidence of record included the Veteran's service personnel records  as well as his service and post-service VA treatment records.  The Veteran's service personnel records show that his military occupational specialty (MOS) was atomic demolition munitions specialist and he was stationed in Alaska from November 1968 to June 1970 attached to the 562d Engr Co, 172d Infantry Bde.  His service treatment records showed no complaints, treatment or diagnosis of problems indicative of thyroid cancer.  The VA treatment records show that the Veteran was diagnosed with thyroid cancer in 2000 and he later underwent hemithyoidectomy.  The record also contained the Veteran's lay assertions that he was exposed to radiation as a result of operating a truck that carried radioactive chemicals in service.  The RO denied the Veteran's claim in 2001 because the evidence failed to demonstrate that the Veteran had been exposed to ionizing radiation as a result of his service or his thyroid cancer was related to his period of service. 

The additional evidence received since the August 2001 rating decision includes the Veteran's lay statement regarding additional incidents of exposure to ionizing radiation while performing his duties as an atomic demolition munitions specialist in Alaska and his training with Atomic Demolition Munition (AMDs), or suitcase nuclear weapons.  See March 2009 Affidavit from the Veteran, as well as February 2009 statement from the Veteran's representative.  The Veteran's representative has also submitted a statement from Mr. E. P.R., now retired naval Electronic Technician Chief Senior (ETCS) regarding the likely leakage of radioactive material from "Back Pack (Suit Case) Nuclear Weapons."  In addition, the record now contains negative responses from the Defense Threat Reduction Agency (DTRA) as well as the Department of Army Center for Health Promotion and Preventative Medicine regarding possible occupational exposure to ionizing radiation as a result of the Veteran's service.   

These additional lay statements from the Veteran and the former naval Electronic Technician Chief Senior were received since the RO's 2001 rating decision relate to an unestablished facts (evidence of exposure to ionizing radiation during service), and that are necessary to substantiate the claim.  Further, the additional lay statements are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection for thyroid cancer is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's thyroid cancer claim, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


ORDER

New and material evidence has been received; the claim of entitlement to service connection for thyroid cancer is reopened.



REMAND

The Veteran seeks entitlement to service connection for thyroid cancer, lung cancer, and bilateral cataracts, to include as a result of exposure to ionizing radiation.  In the alternative, the Veteran seeks entitlement to compensation for thyroid cancer and lung cancer pursuant to 38 U.S.C.A. § 1151. 

Ionizing Radiation Development 

With respect to his ionizing radiation exposure, the Board notes that 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  The Board further notes that all such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Once the dose estimate is prepared, before the claim is adjudicated, it must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's thyroid cancer, lung cancer, and/or cataracts resulted from exposure to radiation in service.  See 38 C.F.R. § 3.311(c)(1)(i).

In this case, the RO did not complete the special development procedures set forth in § 3.311(a).  The Board acknowledges that the RO has made unsuccessful attempts to obtain evidence of occupational exposure to ionzing radiation during the Veteran's service from the Defense Threat Reduction Agency (DTRA) and the Department of Army Center for Health Promotion and Preventative Medicine (CHPPM).  In the CHPPM's March 2008 response, it was noted the United States Army Dosimetry Center (USADC) did not have any history of occupational exposure to ionizing radiation for the Veteran and it was felt that he was not expected to have received a "significant exposure to ionizing radiation while performing his duties."  However, no attempt has been made to seek a dose estimate from the Under Secretary for Health, as compelled by the provisions of 38 C.F.R. § 3.311(a)(2)(iii).  As such, the Board must remand the claims to the RO to complete this additional development under 38 C.F.R. § 3.311(a) and refer to the Under Secretary for Benefits for a medical opinion pursuant to 38 C.F.R. § 3.311(c). 

Compensation pursuant to 38 U.S.C.A. § 1151 

Prior to his death, the Veteran asserted that the VA medical center in Fayetteville, North Carolina, was negligent in failing to diagnose and treat his thyroid cancer and lung cancer.  In July 2009, the RO submitted a request to the Office of the Chief of Staff at the VA medical Center for a medical opinion on whether VA hospital care, medical or surgical treatment or examination resulted in additional disability; and if so, then to provide an opinion on whether VA (1) failed to exercise the degree of care that would be expected of a reasonable health care provider, (2) furnished the hospital care, medical or surgical treatment or examination without the Veteran's or his representative's consent, or (3) whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable.  Prior to obtaining such an opinion, the Veteran died as a result of his lung cancer.  The appellant has since been substituted in the Veteran's place with regard to the matters on appeal, and the Board finds that such a medical opinion would be beneficial for adjudication of the Veteran's thyroid and lung cancer claims. 

Additional Records 

The Veteran's representative has indicated that in 2008 the Veteran filed an administrative tort claim alleging negligence by the VA medical center in Fayetteville, North Carolina.  Any documents or records constructed in the development of the Veteran's tort claim against VA medical center should be obtained and associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any documents or records constructed in the development of the Veteran's tort claim against VA medical center should be obtained and associated with the claims folder.

2.  After any additional records are associated with the claims file, arrange for the claims folder to be reviewed by the appropriate specialist in order to obtain the following medical opinion:  

a. Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in the diagnosis and treatment of the Veteran's thyroid cancer and lung cancer; 

b. Did VA furnished the hospital care, medical or surgical treatment or examination without the Veteran's or his representative's consent

c. Was the proximate cause of the Veteran's additional disability (death) an event not reasonably foreseeable.  

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

3. In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records, his statements regarding radiation exposure, and information obtained from Defense Threat Reduction Agency (DTRA) and the Department of Army Center for Health Promotion and Preventative Medicine (CHPPM) to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided).  

For the purpose of preparing a radiation dose estimate, the Veteran has reported having been exposed to ionizing radiation when he was stationed in Alaska as an atomic demolition specialist, during which time he participated in training with Atomic Demolition Munitions (ADMs), a weapon with nuclear capability.  The Veteran's service personnel records reflects that he served 562d Engr Co, 172d, Inf Bde as an atomic demolition munitions specialist in Alaska from November 1968 to June 1970. 

4. Thereafter, refer to the Under Secretary for Health for an expert opinion from as contemplated in 38 C.F.R. § 3.311(c), or referral to an outside consultant for medical opinion as contemplated by § 3.311(d), as deemed appropriate, should be obtained as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not the Veteran's thyroid cancer, lung cancer, and cataracts resulted from exposure to radiation in service.

5. After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford him an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


